Citation Nr: 0020070	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected pes planus.

2.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected pes planus.

3.  Entitlement to service connection for a bilateral ankle 
disorder as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to September 1953.  His claims come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  No medical evidence of record relates the veteran's 
bilateral knee disorder to his period of service or to his 
service-connected pes planus. 

2.  No medical evidence of record relates the veteran's right 
hip disorder to his period of service or to his service-
connected pes planus.

3.  The veteran currently suffers from right and left ankle 
arthritis as a result of his service-connected pes planus. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The claim for service connection for a right hip disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Arthritis of the ankles is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service connection to be well grounded: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

I.  Bilateral Knee and Right Hip Disorders

In a November 1962 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 30 percent 
disability evaluation.  The veteran now claims that he 
suffers from bilateral knee and right hip disorders which 
were caused by his service-connected bilateral foot 
disability.  After a careful review of the record, however, 
the Board finds that the veteran's claims are not plausible 
or capable of substantiation, and must be denied as not well 
grounded.  


A.  Bilateral Knee Disorder

The veteran's service medical records include a June 1953 
radiographic report showing a contusion and possible internal 
derangement of the right knee.  However, internal derangement 
was never confirmed, and the remainder of the service medical 
records made no further reference to either knee.  

The veteran first reported problems with his knees almost 
twenty years after his separation from active duty.  The 
veteran reported pain in his knees at VA examinations in 
January 1972, October 1974, August 1977, and January 1979.  
These reports showed the veteran's knee to be essentially 
normal, except for bilateral crepitus in October 1974.  X-ray 
examinations were unremarkable, and no diagnosis concerning 
either knee was provided.  The veteran was also seen for knee 
pain in October 1978 at the University of Michigan Hospital.  
Objectively, generalized medial and lateral laxity and slight 
crepitus were reported.  Again, however, no diagnosis was 
provided. 

The veteran was treated for pain in his left knee in May and 
July 1996 by J. David Denzin, M.D.  On examination, Dr. 
Denzin found slight medial laxity of both knees and 3+ 
effusion of the left knee.  X-rays revealed minimal 
degenerative changes of the left knee.  Dr. Denzin provided a 
diagnosis of synovitis of the left knee, suspected to be 
degenerative arthritis.  In addition, the veteran was seen by 
Richard A. Beison, M.D., in February 1998 for complaints of 
pain and swelling of the right knee.  On physical 
examination, effusion and pain on flexion were present in the 
right knee joint.  Dr. Beison offered no diagnosis underlying 
these findings.  Both Drs. Denzin and Beison offered no 
opinion concerning the etiology or date of onset of the 
veteran's bilateral knee problems. 

In connection with this appeal, the veteran was afforded a VA 
orthopedic examination in October 1998.  The examiner 
recorded the veteran's complaints of bilateral knee pain of a 
three to four year duration.  Physical examination revealed 
effusion and tenderness of both knee joints, with no other 
significant findings.  X-ray examination showed no evidence 
of degenerative joint disease.  The examiner concluded with a 
diagnosis of "mild bilateral knee degenerative joint 
disease, not secondary to pes planus."  The examiner 
commented that, although no X-ray evidence of degenerative 
joint disease was shown, the clinical diagnosis was most 
consistent with degenerative joint disease which can precede 
the radiologic changes. 

A VA outpatient treatment report dated in October 1998 
includes a similar medical opinion negating any relationship 
between the veteran's bilateral knee disorder and his 
service-connected pes planus.  That report includes a 
diagnosis of degenerative joint disease of the knees, which 
the clinician stated was not likely related to the veteran's 
flat feet. 

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disorder because no 
medical evidence has related this condition to service or to 
the veteran's service-connected pes planus.  No medical 
evidence supports the veteran's claim under a direct theory 
of service connection.  In this respect, although service 
medical records contain a June 1953 X-ray report showing a 
contusion and possible internal derangement of the right 
knee, no further problems concerning either knee were 
documented in service.  Thus, no chronic disorder of either 
knee was present in service.  More importantly, the first 
documented complaints of knee pain were reported almost 
twenty years after the veteran left service, and no medical 
opinion relates these problems to service.  Accordingly, the 
veteran's claim for service connection for a bilateral knee 
disorder is not plausible under a direct theory of service 
connection.  

Likewise, the veteran's claim also fails under a secondary 
theory of service connection.  None of the medical records 
discussed above includes a medical opinion relating the 
veteran's bilateral knee disorder to his service-connected 
pes planus.  In fact, two medical opinions provided in 1998 
specifically stated that the veteran's bilateral knee 
disorder was not related to his service-connected bilateral 
pes planus.  Accordingly, no plausible claim has been 
presented under a secondary theory of service connection.

The only evidence of a relationship between the veteran's 
bilateral knee disorder and his service-connected pes planus 
are the veteran's own lay statements in support of his claim, 
including testimony present at a video conference hearing 
before the Board in April 2000.  However, the United States 
Court of Appeals for Veterans Claims (Court) has clearly 
stated that where, as in this case, the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to an orthopedic disorder, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

In conclusion, the Board finds that no competent medical 
evidence has been submitted which shows that the veteran's 
bilateral knee disorder was either caused or aggravated by 
his service-connected pes planus.  Accordingly, the claim for 
service connection for a bilateral knee disorder is not 
plausible or capable of substantiation, and must be denied as 
not well grounded.  See Epps, 126 F.3d at 1468; see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a well-
grounded claim must be supported by evidence, not merely 
allegations.)

B.  Right Hip Disorder

The service medical records are negative for any complaint, 
treatment or finding with respect to the veteran's right hip.  
Indeed, no problems concerning the right hip were reported 
until many years after the veteran left service.  In a 
September 1994 letter, Edward C. Pierce, M.D., stated that he 
had been treating the veteran since 1970.  Dr. Pierce 
indicated that the veteran had been experiencing pain in his 
hip with walking short distances.  However, no clinical 
findings or diagnosis were identified.  The veteran reported 
similar complaints of pain in his hip at a VA examination in 
November 1994.  X-ray examination was normal, and no 
diagnosis was provided.  Furthermore, in a May 1996 letter, 
Dr. Denzin explained that X-rays of the veteran's hip showed 
mild varus alignment of the femoral necks, with no 
significant degenerative changes.  However, Dr. Denzin 
offered no opinion as to the cause or date of onset of this 
condition.

At his October 1998 VA orthopedic examination, the veteran 
reported a one year history of right hip pain.  Physical 
examination revealed pain on palpation of the trochanteric 
bursa on the right.  X-rays of the right hip disclosed no 
degenerative joint disease.  Based on these findings, the 
examiner provided a diagnosis of "right hip trochanteric 
bursitis, not secondary to pes planus."  

Based on the foregoing, the Board finds that the veteran has 
not submitted a well-grounded claim for service connection 
for a right hip disorder because no medical evidence has 
related this condition to service or to his service-connected 
pes planus.  The veteran's service medical records made no 
reference to the right hip, and no medical opinion indicates 
that this disorder is related to service.  The record is also 
devoid of any medical evidence of a nexus between this 
disorder and the veteran's service-connected pes planus.  In 
October 1998, a VA examiner opined that the veteran's right 
hip disorder was not secondary to his service-connected pes 
planus.  Thus, there is no medical evidence showing that the 
veteran's right hip disorder is related to service or to his 
service-connected pes planus.  Despite contentions by the 
veteran at his video conference hearing that his right hip 
disorder is related to his pes planus, lay assertions of 
medical etiology can never constitute evidence to render a 
claim well grounded under section 5107(a).  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.

C.  Conclusion

The Board finds that the veteran's claims for service 
connection for bilateral knee and right hip disorders are not 
well grounded.  Therefore, the VA has no further duty to 
assist the veteran in developing the record to support these 
claims.  See Epps, 126 F.3d at 1469 ("[T]here is nothing in 
the text of § 5107 to suggest that [VA] has a duty to assist 
a claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").

The Board recognizes that these issues are being disposed of 
in a manner that differs from that of the RO.  The RO denied 
the veteran's claims on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis.  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground 
either of the veteran's claims.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board views the above 
discussion, as well as the information provided by the RO, as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for each of the benefits 
sought, and the reasons why the claims have been denied.  Id. 

II.  Bilateral Ankle Disorders

The veteran claims that he currently suffers from right and 
left ankle disorders due to his service-connected pes planus.  
After a careful review of the record, the Board agrees.

The Board notes that medical evidence of record supports the 
veteran's claim.  The record contains a medical opinion 
relating the veteran's arthritis to his service-connected pes 
planus.  A VA examination report dated in October 1974 notes 
the veteran's complaints of occasional pain in both ankles.  
X-rays revealed mild degenerative changes of the ankles.  The 
examiner concluded with diagnoses of (1) pes planus with 
postoperative changes degenerative, and (2) arthritis of the 
ankles secondary to diagnosis #1.  Although that opinion was 
rendered in 1974, the record shows that the veteran still 
suffers from arthritis of both ankles.  In June 1997, for 
example, the veteran was treated by J. David Denzin, M.D., 
for swelling and pain in both ankles.  X-rays revealed 
minimal degenerative changes of both ankles.

In conclusion, the Board finds that the evidence supports the 
veteran's claims for service connection for right and left 
ankle arthritis.  The evidence includes a medical opinion 
that the veteran suffers from degenerative arthritis of both 
ankles secondary to his service-connected pes planus.  As no 
evidence is contained in the record which contradicts the 
favorable nexus opinion, service connection for right and 
left ankle disorders is warranted.  See 38 C.F.R. § 3.310.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a bilateral knee disorder is denied. 

In the absence of evidence of a well-grounded claim, service 
connection for a right hip disorder is denied. 

Service connection for bilateral ankle arthritis is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

